IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50044
                         Summary Calendar


JOHNNY RAY SEATON,

                                         Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ, Chairman,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CV-467-JN
                       --------------------
                         November 15, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Johnny Ray Seaton, Texas state prisoner #253239, appeals the

dismissal of his civil rights suit filed pursuant to 42 U.S.C.

§ 1983, for failure to state a cause of action.   Seaton argues

that his release on parole under the conditions set forth in Tex.

Code Crim. P. art. 42.18 violated the Ex Post Facto Clause, that

he is entitled to injunctive relief against Rodriguez from future

parole determinations under article 42.18, that the conditions of

his 1990 parole release required him to admit his guilt, and that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50044
                                -2-

his involuntary expulsion from counseling could not reasonably be

considered a parole violation.

     None of Seaton’s allegations about his release on parole

state a claim for § 1983 relief.    Seaton’s claims that he is

entitled to injunctive relief from application of article 42.18

to him in the future do not have cognizable bases under

§ 1983.   See Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995);

Allison v. Kyle, 66 F.3d 71, 73 (5th Cir. 1995).    To the extent

that Seaton seeks monetary damages for an alleged ex post facto

violation leading to the revocation of his parole and for his

assertion that his expulsion from counseling was insufficient to

support his parole revocation, his claims are barred by Heck v.

Humphrey, 512 U.S. 477 (1994).     See McGrew v. Texas Bd. of

Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995).

     Seaton also argues that he was denied due process by the use

before the district court on his habeas petition of the results

of the plethysmograph test, which was conducted without his

receiving the Miranda warnings.    This argument is meritless.

     The judgment of the district court is AFFIRMED.